Motion for permission to proceed as a poor person granted. The appeal may be perfected in accordance with section 800.14 of the Rules of Practice (22 NYCRR 900.13). J. Lawrence Dolan, Esq., 112 State Street, Albany, assigned to represent appellant upon this appeal pursuant to section 722 of the County Law. The County Clerk of Albany County is directed to furnish to appellant’s counsel one copy of the transcripts of the stenographic minutes of all proceedings in the matter, except those portions which appellant’s counsel or the criminal court determine are unnecessary for perfection of the appeal, and to forward the other copy to the clerk of this court pursuant to subdivision (c) of section 800.4 of the Rules of Practice. Mahoney, P. J., Sweeney, Main, Yesawich, Jr., and Levine, JJ., concur.